Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 12-20 are withdrawn. 
Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sullivan (U.S. 2016/0175869).
With respect to claim 1, Sullivan discloses a system for applying fluid to an agricultural field (title/abstract), the system comprising: 
a fluid source (supply tank 30); 
a plurality of nozzles (figure 3, nozzles at 60) connected in fluid communication with the fluid source; 
a plurality of electrically actuated valves (valves 72) configured to control fluid flow through the plurality of nozzles (paragraph 0027 and 0033), each valve of the plurality of electrically actuated valves connected in fluid communication between the fluid source and a corresponding at least one nozzle of the plurality of nozzles (figure 3), wherein the plurality of electrically actuated valves are divided into a plurality of groups (figure 3, there being two groups of nozzles); 
a plurality of section control valves (valves 72a and 72b), each section control valve connected in fluid communication between the fluid source and a corresponding one of the plurality of groups of electrically actuated valves (figure 3), wherein each section control valve is positionable to adjust a flow coefficient of the section control valve (the fluid flow/pressure in each section of the boom); and 
a controller (34) connected in communication with the plurality of section control valves (the control valves 74 being controlled by the controller) and configured to control the position of each section control valve to provide a predetermined flow coefficient for each section control valve (paragraph 0036-0037) based on a predetermined fluid pressure for the corresponding group of electrically actuated valves (paragraphs 0037-0038, using the flow sensors (and others) to control the valves to allow for the desired flow in the system).
With respect to claim 2, Sullivan discloses each section control valve includes an actuator and a restrictor that is moved to adjust the position of the section control valve (paragraph 0027 discloses the valves being solenoid valves in nature, such valves have an actuating element which closes the valve, the valve itself being a restrictor as it restricts the flow of fluid therethrough).
With respect to claim 3, Sullivan discloses each section control valve of the plurality of section control valves comprises a ball valve or a butterfly valve (paragraph 0027 discloses a ball valve being controlled by digital signals, thus the ball of the valve being the restrictor and the element which moves the balls valve based on the signals being the actuator).
With respect to claim 5, Sullivan discloses a pressure sensor (76) positioned upstream of the plurality of section control valves and configured to detect a fluid pressure upstream of the plurality of section control valves (paragraph 0034).
With respect to claim 6, Sullivan discloses a plurality of downstream pressure sensors (78), wherein each one of the plurality of downstream pressure sensors is positioned downstream of a corresponding one of the plurality of section control valves and is configured to detect a fluid pressure downstream of the corresponding one of the plurality of section control valves (paragraphs 0034 and 0038).
With respect to claim 7, Sullivan discloses the controller is configured determine a flow coefficient of each section control valve of the plurality of section control valves based on the detected upstream and downstream fluid pressures and a flow rate of the fluid (paragraph 0014 discloses the use of pressure measurements (and pressure drop) and using the pressure along with the flow in order to vary the fluid flowing through the system to maintain a certain pressure or droplet size released from each nozzle; paragraphs 0043 and 0047 further expands on this) and wherein the controller is configured to operate each section control valve of the plurality of section control valves to adjust the flow coefficient of the section control valve (paragraph 0053).
With respect to claim 8, Sullivan discloses a spray boom (figure 1, #32) supporting the plurality of nozzles, wherein the nozzles are positioned on the spray boom in sections that correspond to the groups of the electrically actuated valves. (as seen in figure 3)
With respect to claim 9, Sullivan discloses a global positioning system (36) component configured to allow determination of a position of the system (paragraphs 0020-0022), wherein the controller is further configured to relate the position of the system to a spatial map and determine a position of each spray boom section relative to the spatial map (paragraph 0020), wherein the controller is configured to control operation of each section control valve based on the determined position of the respective spray boom section (paragraphs 0020 and 0050).
With respect to claim 10, Sullivan discloses each electrically actuated valve includes a solenoid coil (being solenoid valves, paragraph 0027), wherein the controller is configured to control electrical pulses to the solenoid coils to actuate the electrically actuated valves and control fluid flow to the nozzles (being the pulsing signals sent to the solenoid valves).
With respect to claim 11, Sullivan discloses the controller is configured to control operation of each section control valve and the corresponding electrically actuated valves to provide a predetermined droplet size of fluid emitted from each nozzle of the plurality of nozzles (paragraphs 0014 and 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Bittner (U.S. 2016/0309647).
With respect to claim 4, Sullivan disclose each section control valve of the plurality of section control valves, but fails to disclose each section control valve of the plurality of section control valves is configured to send a signal to the controller indicative of a position of the section control valve.
Bittner, paragraph 0031, discloses the valve sending a feedback signal to the control based on the position of the valve (its valve status) allowing the controller to display the respective orientation of the valve correctly. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bittner and its valve position feedback signal into the system of Sullivan as this would allow the controller and system to indicate the position of the valve as it actually is from the valve sending a feedback signal, so the displayed valve orientation is the real orientation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752